Citation Nr: 0404013	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-05 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) 
from March 1977 to February 1982 based on clear and 
unmistakable error (CUE) in prior RO rating decisions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from March 1953 to 
December 1954 and from November 1960 to February 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In March 2003, the Board 
remanded the case to the RO for additional development.  The 
case has recently been returned to the Board for appellate 
consideration.  The Board has styled the issue to accurately 
reflect the veteran's clearly stated contentions in 
correspondence that followed the March 2003 Board remand.

The veteran has submitted numerous correspondences regarding 
"new claims"(for example his letters dated September 7, 
2003, November 26, 2003 and December 24, 2003) that are 
obviously not properly before the Board at this time.  This 
matter is referred to the RO for clarification prior to any 
initial adjudication.  The "new evidence" mentioned in his 
November 2003 correspondence appears to have been duplicates 
of previously submitted documents regarding the current CUE 
claim.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In a June 1977 rating decision the RO granted service 
connection for back and prostate disorders, flat feet and 
hypertension, and awarded a combined 30 percent evaluation 
effective March 1, 1977, the day following the veteran's 
separation from active duty.

2.  In a June 1982 rating decision the RO reduced the 
combined evaluation to 20 percent; the RO noted the veteran 
had elected to receive military retired pay and that VA 
compensation had been terminated from September 1, 1978, the 
day following the veteran's separation from active duty.

3.  Evidence on file indicated the veteran was either 
employed or attending school during the period from March 
1977 to February 1982.

4.  The correct facts as they were known at the time of the 
unappealed June 1977 and June 1982 RO rating decisions were 
before the adjudicators.

5.  The statutory and regulatory provisions extant at the 
time of the RO rating decisions in June 1977 and June 1982 
were correctly applied and it has not been shown otherwise.

6.  The unappealed RO rating decisions in June 1977 and June 
1982 that did not consider a claim for a TDIU did not contain 
any kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The unappealed June 1977 and June 1982 RO rating decisions 
wherein the RO failed to consider claim of entitlement to a 
TDIU did not constitute CUE.  38 C.F.R. §§ 3.105(a), 4.16, 
4.18 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran filed his initial 
application for VA compensation at the time of his final 
separation from military service early in 1977.  He claimed 
compensation for back pain, blood pressure, flat feet and a 
prostate disorder.  In June 1977 the RO decided his claim 
favorably based on his service medical records and awarded 
him a combined 30 percent disability evaluation.  

The veteran wrote to the RO at this time (June 2, 1977 
letter) explaining that his primary interest was the back 
problem since it hindered the continuation of his military 
profession in civilian work.  He explained that he was in a 
training program for biomedical equipment repair, but that 
his military experience had been as an electrical technician. 

The VA education program records show in May 1977 he advised 
VA he would attend a technical institute training program 
beginning in September 1977.  However, in May 1978 he advised 
VA that he did not attend the program but instead went to 
work.  He had recently found another institution, which the 
record shows he attended apparently full-time through early 
1980, and requested transfer of his training allowance.  In 
July 1978 he wrote that he resigned his job at the time to 
attend another training program.  

After the RO issued notice in April 1978, he advised the RO 
in June 1978 that he would decline a physical examination 
unless it were necessary.  The RO explained the rating 
necessity and he initially agreed to attend an examination, 
but then did not report for the scheduled appointment.  He 
advised the RO by letter in July 1978 that he had resigned 
his job to attend college.  There was an exchange of 
correspondence between the RO and the veteran through late 
1978 that reflect he eventually elected to receive military 
retired pay in lieu of VA compensation.  

According to information on file his VA compensation was 
discontinued in September 1978.  His letter to the RO in 
August 1978 discussing the examination issue noted he was 
working in Houston, Texas, when he had been scheduled for 
examinations in San Antonio.  He mentioned having continuous 
medical problems with his back, feet and prostate.  His 
letter in October 1978 reiterated that his working prevented 
him from attending previously scheduled examinations.  

In February 1980 the veteran sought an extension of his VA 
education benefits stating that his back and foot problem 
made it difficult for him to perform the physical work of a 
biomedical equipment technician.  He found this to be the 
case during a practicum course.  

In November 1980 the veteran filed a claim for increase with 
the RO.  He sought an increase for his back disability 
stating he was denied employment after an examination the 
previous month.  In a separate letter dated November 1, 1980, 
he stated that he had been accepted for employment pending 
the examination and was told the back condition he had 
precluded working for this company.  A statement at the time 
from a private physician explained the prospective employer's 
classification of the lumbar spine findings on an enclosed 
radiology report.  The physician explained the veteran had 
never been treated at his clinic.  

Thereafter a RO letter in February 1981 advised him that a VA 
examination was needed, as his claim could not be rated 
solely on the private medical information.  In a letter dated 
April 18, 1982, the veteran wrote to the RO acknowledging 
receipt of a communication explaining the need for an 
examination.  He informed the RO that trouble with his back 
deterred him from holding effectively "a meaningful job".  
However he stated that he currently held a field engineer 
position, had been unable to work for three days recently 
because of back pain, and remained unable to effectively 
perform duties that concerned travel.  He requested a 
physical evaluation.  

On the May 1982 VA examination the veteran reported that he 
had worked from May 1980 to September 1980 as a biomedical 
technician, from September 1980 to September 1981 as a field 
systems specialist, and since February 1982 as a field 
service engineer.  He indicated that he had missed six 
workdays, collectively, because of back pain and that his 
current position required excessive auto travel.  He noted on 
the medical form that he had been seen in 1980, 1981 and 1982 
for severe back pain at a military facility, and that he 
requested the evaluation to determine if he could continue at 
his current occupation.  

On the orthopedic examination, it was noted that he was 
treated through the military after retirement, had recent 
acute attack of back pain, and complained of constant pain 
and stiffness with acute attacks every six to twelve months.  
It was noted that he worked as a customer engineer that 
required much driving and had lost three workdays in the 
current year.   

The RO concluded in a June 1982 rating decision that his 
combined disability evaluation should be 20 percent.  The 
notice letter in July 1982 was sent to his address of record.  
The next file records are dated in 1984 and 1990 
respectively.  Thereafter, the claim he filed in late 1994 
was withdrawn in June 1997.  His claim received on July 31, 
1997 was a claim for increase in the rating for his back 
disability.  This was continuously prosecuted and intertwined 
was a claim based on CUE, based upon RO failure to consider 
unemployability in prior ratings prior to evaluation of his 
disabilities.  He noted that he had been unemployable since 
1992, and this should have been taken into consideration in 
rating decisions.  

The RO in February 1999 granted a 60 percent rating for the 
veteran's back disability and entitlement to a TDIU, both 
effective on July 31, 1997.  In April 2001 he wrote regarding 
the denial of employment in 1980, and that at no time did VA 
inform him of his "unemployability rights", and he was not 
aware of "such rights due to my unemployability".  

In February 2002 (VA Form 9) he asserted that it was CUE not 
to consider his "unemployability status" within the four-
year period from March 1977.  He recalled that in early in 
1982 he returned to work at VA and remained employed until 
1992, and that he repeatedly addressed the problems with his 
back disability to the RO in the period from 1977 to 1982.  

He added in other correspondence in July 2001 and February 
2002 that upon review of his record the preponderance of the 
evidence showed he was unemployable within the four years 
after his retirement from military service in 1977.  He 
referred specifically to the report from a private physician 
in 1980 regarding an employment physical examination.  He 
also referred to "other evidence of periods of 
unemployability" were documented in his VA records.  He 
repeated his basic assertions of CUE in March 2003, and 
referred to the holding in Collier v. Derwinski, 2 Vet. App. 
247 (1992).  In April 2003 he asserted that his letters to 
the RO in June 1977, November 1980, and April 1982 were 
unmistakable evidence of unemployability.




In March 2003, the Board issued a decision that denied an 
effective date from March 1977 for a 60 percent evaluation 
for a disability of the lumbar spine on the basis of CUE in 
prior RO rating decisions, including June 1977 and June 1982.  
The veteran did not appeal this decision.


Criteria

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error. Where evidence establishes such error, the prior 
decision will be reversed and amended. 38 C.F.R. § 3.105(a) 
(2003).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the type of error which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; it is error which is undebatable, so 
that it can be said that reasonable minds can only conclude 
that the original decision was fatally flawed at the time it 
was made.  

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell, 3 Vet. App. at 313-14.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).




Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614- 15 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell, supra. 

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell, 3 Vet. App. at 313-14.

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

(a) Total disability ratings for compensation may be 
assigned, where  the schedular rating is less than total, 
when the disabled person is, in  the judgment of the rating 
agency, unable to secure or follow a  substantially gainful 
occupation as a result of service-connected  disabilities: 
Provided That, if there is only one such disability, this  
disability shall be ratable at 60 percent or more, and that, 
if there  are two or more disabilities, there shall be at 
least one disability  ratable at 40 percent or more, and 
sufficient additional disability to  bring the combined 
rating to 70 percent or more. For the above purpose  of one 
60 percent disability, or one 40 percent disability in  
combination, the following will be considered as one 
disability: (1)  Disabilities of one or both upper 
extremities, or of one or both lower  extremities, including 
the bilateral factor, if applicable, (2)  disabilities 
resulting from common etiology or a single accident, (3)  
disabilities affecting a single body system, e.g. orthopedic, 
digestive,  respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple  injuries incurred in action, 
or (5) multiple disabilities incurred as a  prisoner of war. 
It is provided further that the existence or degree of  
nonservice-connected disabilities or previous 
unnemployability status will be disregarded where the 
percentages  referred to in this paragraph for the service-
connected disability or  disabilities are met and in the 
judgment of the rating agency such  service-connected 
disabilities render the veteran unemployable. Marginal  
employment shall not be considered substantially gainful 
employment. For  purposes of this section, marginal 
employment generally shall be deemed  to exist when a 
veteran's earned annual income does not exceed the  amount 
established by the U.S. Department of Commerce, Bureau of the  
Census, as the poverty threshold for one person. Marginal 
employment may  also be held to exist, on a facts found basis 
(includes but is not  limited to employment in a protected 
environment such as a family  business or sheltered 
workshop), when earned annual income exceeds the  poverty 
threshold. Consideration shall be given in all claims to the  
nature of the employment and the reason for termination.

(b) It is the established policy of the Department of 
Veterans  Affairs that all veterans who are unable to secure 
and follow a  substantially gainful occupation by reason of 
service-connected  disabilities shall be rated totally 
disabled. 

Therefore, rating boards  should submit to the Director, 
Compensation and Pension Service, for  extra-schedular 
consideration all cases of veterans who are unemployable  by 
reason of service-connected disabilities, but who fail to 
meet the  percentage standards set forth in paragraph (a) of 
this section. The  rating board will include a full statement 
as to the veteran's service- connected disabilities, 
employment history, educational and vocational  attainment 
and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16 (2003); added at 40 FR 42535, Sept. 15, 
1975, as amended at 54 FR 4281, Jan. 30, 1989; 55 FR 31580, 
Aug. 3, 1990; 58 FR 39664, July 26, 1993; 61 FR 52700, Oct.  
8, 1996].

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability. However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, Sec. 
4.16 is for consideration.  38 C.F.R. § Sec. 4.18.  (Added at 
40 FR 42536, Sept. 15, 1975, as amended at 43 FR 45349, Oct. 
2, 1978.).

(a) In carrying out the purposes of this subchapter, the 
Secretary shall provide the outreach services specified in 
subsections (b) through (d). In areas where a significant 
number of eligible veterans and eligible dependents speak a 
language other than English as their principal language, such 
services shall, to the maximum feasible extent, be provided 
in the principal language of such persons. 

(b) The Secretary shall by letter advise each veteran at the 
time of the veteran's discharge or release from active 
military, naval, or air service (or as soon as possible after 
such discharge or release) of all benefits and services under 
laws administered by the Department for which the veteran may 
be eligible.  In carrying out this subsection, the Secretary 
shall ensure, through the use of veteran-student services 
under section 3485 of this title, that contact, in person or 
by telephone, is made with those veterans who, on the basis 
of their military service records, do not have a high school 
education or equivalent at the time of discharge or release. 

(c)(1) The Secretary shall distribute full information to 
eligible veterans and eligible dependents regarding all 
benefits and services to which they may be entitled under 
laws administered by the Department and may, to the extent 
feasible, distribute information on other governmental 
programs (including manpower and training programs) which the 
Secretary determines would be beneficial to veterans.  (2) 
Whenever a veteran or dependent first applies for any benefit 
under laws administered by the Secretary (including a request 
for burial or related benefits or an application for life 
insurance proceeds), the Secretary shall provide to the 
veteran or dependent information concerning benefits and 
health care services under programs administered by the 
Secretary. Such information shall be provided not later than 
three months after the date of such application. 

(d) The Secretary shall provide, to the maximum extent 
possible, aid and assistance (including personal interviews) 
to members of the Armed Forces, veterans, and eligible 
dependents with respect to subsections (b) and (c) and in the 
preparation and presentation of claims under laws 
administered by the Department. (e) In carrying out this 
section, the Secretary shall assign such employees of the 
Veterans Benefits Administration as the Secretary considers 
appropriate to conduct outreach programs and provide outreach 
services for homeless veterans.  Such outreach services may 
include site visits through which homeless veterans can be 
identified and provided assistance in obtaining benefits and 
services that may be available to them.  38 U.S.C.A. § 7722 
(Added Pub. L. 102-83, Sec. 2(b), Aug. 6, 1991, 105 Stat. 
400; amended Pub. L. 102-590, Sec. 5, Nov. 10, 1992, 106 
Stat. 5139; Pub. L. 107-103, title III, Sec. 304, Dec. 27, 
2001, 115 Stat. 992.).



Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
redefined the obligations of VA with respect to the duty to 
assist.  

This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

VA published regulations implementing the VCAA that provided 
the duty to notify and the duty to assist provisions are 
effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001), codified generally at 38 C.F.R. § 3.159.  

The record shows that the RO issued a VCAA notice letter 
regarding the CUE claim.  However, the Board must point out 
that the provisions of the VCAA are not applicable to CUE 
claims.  In any event, this information provided the veteran 
with additional notice and may be characterized as additional 
assistance VA provided him in this claim.  See for example 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

The record shows that the veteran has been apprised of the 
elements of a valid CUE claim, recently in the statement of 
the case.  In fact the Board decision in March 2003, that he 
did not appeal, afforded him another comprehensive analysis 
of elements of a valid CUE claim.  Thus, overall, he has 
received the notice and duty assist that is applicable to his 
CUE claim. 


CUE

The veteran's argument is, in essence, that VA had an 
obligation to advise him of the availability of a TDIU and 
that he reasonably raised the claim to the RO when it 
adjudicated his initial claim in 1977, and then again in the 
claim for increase in 1982.  As noted previously, he did not 
appeal the March 2003 decision wherein the Board denied CUE 
in these rating decisions to the extent they addressed the 
rating for his back disorder then in effect.  And, as he 
stated in contemporaneous correspondence the back disorder 
was his principal concern.  

The Board decision in 2003 renders the question of CUE in the 
rating res judicata, as it was not appealed, and it cannot be 
revisited here.  He has identified several pieces of 
correspondence as evidence in support of this CUE claim that 
he asserts were directed to his unemployability at the time 
in question.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the CAVC held 
that the argument that the RO misevaluated and misinterpreted 
the evidence available to it at the time of the final prior 
determination (reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).

The facts as they were known at the time clearly showed that 
the veteran had several disorders productive of disability as 
reflected in the collective disability evaluation.  It is 
important to note that the veteran also corresponded with VA 
at this time regarding education benefits and his 
contemporaneous correspondence presents a quite different 
picture from what he insists should have been obvious to VA 
adjudicators. 

Significantly, the record viewed reasonably supports the view 
that the veteran did not warrant consideration of a TDIU from 
1977 to 1982.  For example his correspondence to the RO 
indicated he was employed for a substantial part of that 
period of time and otherwise engaged in a training program.  
The June 1977 letter to the RO that he references focused on 
his back problem and his training program.  

However his letter in May 1978 advised the RO that he went to 
work rather than to train.  In other correspondence he stated 
that his work interfered with attending medical examinations 
that VA has sought in the rating process. 

The correspondence in November 1980 simply alerted the RO to 
his claim for increase that he supported by the rejection for 
employment.  The contemporaneous medical information he 
provided included a physician's explanation of the medical 
basis for rejecting him for employment.  Then in response to 
the RO's explanation of the need for an examination, he wrote 
in April 1982 that he was employed as a field engineer that 
he seemed to suggest was not "a meaningful job".  On the 
May 1982 VA examination he listed three periods of work since 
mid 1980, and employment since early 1982 with the current 
employer.  

The regulatory provisions extant at the time of the 1977 and 
1982 RO rating decisions were correctly applied, and it has 
not been otherwise shown.  Moreover, the facts, as they were 
known at the time of the rating decisions at issue were 
correct, and it has not been shown otherwise.  All pertinent 
documentary evidence was considered by the RO and no relevant 
document was overlooked.  As noted above the statutory 
provisions regarding the obligation to advise veterans of 
benefits was not added to the law until well after the period 
in question and its enactment did not revise or replace any 
prior statutory provision.  

The regulations, principally sections 4.16 and 4.18 were 
unchanged and generally consistent with the current version.  
It is also important to note that guidance in VA Program 
Guide 21-1 (PG21-1) stated the "general rule" that when 
there was an indication of continued unemployment in the case 
of a seriously disabled veteran, complete development should 
be undertaken to reveal the relationship between the service-
connected disability and unemployment.  See PG 21-1, Change 
239, Aug. 27, 1976.  Revised rating practices in 1980 
provided that under 4.16 and 4.18 it was not proper to grant 
a TDIU without sufficient development to establish a service-
connected disability as the sole efficient cause of 
unemployability.  See PG 21-1, Change 281, Feb. 25, 1980.  

Thus the evidence overall did not compel the RO to develop a 
TDIU claim under its practices and procedures interpreting 
the regulations as it showed that the veteran was not 
unemployable and such was not alleged or reasonably raised 
from the record.  It cannot be overlooked that after the 
rejection for employment late in 1980, the veteran was able 
to obtain employment within several months.  This was a fact 
that the RO could reasonably take into account in the rating 
determination or the threshold determination as to whether a 
TDIU claim should be developed.  

In light of the record available in June 1977 and June 1982, 
the Board concludes that correct facts as stated in this case 
as they were known to the RO lack evidence of an error, such 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  

The Board must point out that there was ample evidence in the 
record when the RO made its decisions that weighed against 
any indication of a TDIU being claimed or reasonably raised 
in the record.  The Board must also observe that provisions 
of reasonable doubt under 38 C.F.R. §§ 3.102 and 4.3 are not 
for consideration in CUE claims.  Although the veteran 
alleges CUE, through misapplication of law in the decisions 
in question and misinterpretation of facts, neither is shown 
to have occurred.

In fact, the principal contentions, as set forth, amount to 
disagreement with the weighing of the facts and outcome of 
the decision, which fall short of the stringent definition of 
CUE.  The veteran has not set forth any basis for a finding 
of error in not considering a TDIU in either the 1977 or 1982 
rating decisions.  

Consequently, the Board finds that there has been presented 
no valid claim of CUE in the June 1977 or June 1982 rating 
decisions.  Here the veteran fails on the merits of his CUE 
claim rather than in the pleading the appropriate decision is 
to deny the claim rather than dismiss without prejudice to 
refilling.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 
(2003).  


ORDER

Entitlement to a TDIU from March 1977 to February 1982, based 
on CUE in prior RO rating decisions is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



